DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/28/2022 Applicant amended claims 5, 9, 10, 12, and 17, and added the new claim 23.  The amended claims 9, 10, 12, 17, and the  newly submitted claim 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the initial claims were drawn to a product and, after the amendment process, they are now drawn to a method of use. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9, 10, 12-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1-10 and 12-23 are pending; claims 1-8 are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 7-10, and 17 under 35 U.S.C. 103 as being unpatentable over Anselmo et al. in view of Yin et al. and Hinterleitner et al. is withdrawn in view of the persuasive arguments of Applicant and amendments to the claims.

New and Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention for reasons of record.
On page 8 of the remarks Applicant argues that: “… the claimed genus of cells is not defined "by only their functional activity" in claims 5 and 6. Rather, the cells are defined by a physical characteristic, namely a deficiency in at least one checkpoint for NK cell maturation and/or in effector function”. The arguments were carefully considered but not found persuasive because the fact of the matter is that Applicant was in possession of T cells and NK cells that lack IL-1R8 expression or activity (either by isolation from IL-1R8-/- mice or by introducing IL-1R8 siRNA in human respective cells). However, the claims encompass any T cells and NK cells that are lack expression or activity of IL-1R8 and at least one checkpoint for NK cell maturation and/or effector function. The instant specification does not describe representative examples to support the scope of the claims because the instant specification does not present any instance of cells that lack both expression or activity of the IL-1R8 and one checkpoint for NK cell maturation and/or effector function.
One of skill in the art would conclude that the specification fails to disclose a
representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Molgora et al. (lnterleukin-1 receptor 8 (IL-1R8) plays a crucial role in Natural Killer (NK) cell differentiation and function. WS.C.14.3 Abstract  in Abstracts of the 4th European Congress of Immunology- ECI 2015, Vienna, Austria – cited by Applicant).
The claims are drawn to an isolated human cell (or a population of cell or a composition comprising it), being a natural killer (NK) cell or T cell, wherein said cell is stably or transiently deficient in the expression and/or activity of IL-lR8. The cell produces greater amounts of at least one effector molecule involved in anti-tumor immunity (such as IFN-γ) than cells that do express IL-1R8.
Molgora et al. discloses that  IL-1R8 is an lnterleukin-1R like receptor (ILR) family member that acts as a negative regulator of ILRs and TLRs signaling. Both murine and human NK cells express high levels of IL-1R8 but its functional role in this cell type has not been described so far. IL-1R8 expression increases along NK cell maturation in the mouse. lL-1R8 expression and regulation in NK cells are conserved in humans, both in terms of mRNA and protein expression. IL-1R8 deficiency is associated with higher frequency and absolute number of mature NK cells in blood, spleen, bone marrow and liver. IL-1R8 deficient NK cells display increased lnterferon-γ (IFN-γ) production and higher cytotoxic activity. IL-1R8 deficiency is also associated with higher expression of NK cell activating receptors (NKG2-D and DNAM-1), a more differentiated phenotype of NK cells (Ly49s and CD94) and increased activation of the mTOR pathway. The relevance of IL-1R8 in NK cells in vivo, is tested in a murine model of transplantable MCA-fibrosarcoma, whose metastazation in the lung is controlled by NK cells. The primary tumor similarly grew in IL-1R8-competent and deficient mice, whereas the number and dimension of lung metastasis were significantly reduced in IL1R8-deficient mice. The depletion of NK cells in this model totally abrogated the protection from lung metastasis in IL-1R8-deficient mice. IL-1R8 plays therefore a non-redundant role in the regulation of NK cell biology and could be a crucial regulator of NK cell antitumoral activity.
While the role of the IL-1R8 in the regulation of NK cell biology is acknowledged, in order to test it in humans a skilled artisan would have had to obtain a human IL-1R8 deficient NK cell. The authors of the reference had a good working tool in IL-1R8 deficient (IL-R8-/-) mice, indicated in the reference and the previously presented reference Anselmo et al. (Nota bene, both group of authors appear to have the same Lab Group affiliation). Therefore, the only way of obtaining the human IL-1R8 deficient NK cells them is  by transfection of negative regulators in these types of human cells. One of the ways to obtain them is through transfection with siRNA. However,  at the time that the invention was filed, it was known that human T cells in general are hard to transfect.
Nevertheless,  Yin et al. disclosed small interfering RNA (siRNA) silencing in hard-to-transfect human T cell lines and primary human CD4+ T cells. The reference used public and in-house programs to design four siRNAs each for GFP, for a novel cellular gene HALP, and for their corresponding scrambled siRNA controls. siRNA expression cassettes (SECs) were generated by PCR and directly transfected the PCR products into T cells using Amaxa® Nucleofector technology. The most effective SECs were selected and cloned into a TA cloning vector and tittered with their respective controls to increase transfection efficiency. The experiments demonstrate that SECs are an excellent screening tool to identify siRNA sequences effective in silencing expression of genes of interest. The vector expressing the most effective siRNA robustly inhibited GFP expression (up to 92%) in the context of co-transfection in human T cell lines and primary CD4+T cells. The optimized siRNA for the endogenous cellular gene HALP also silenced its target RNA expression by more than 90%. The studies demonstrate that the combination of SEC, siRNA expression vectors and Nucleofector technology can be successfully applied to hard-to-transfect human T cell lines and primary T cells to effectively silence genes (Abstract).
Further, Hinterleitner et al. specifically addresses the limitation of claim 2, namely transferring siRNA in CD8+ human T cells by delivery of chemically synthesized short interfering RNA (siRNA) into CD8+ T cells using the Amaxa Nucleofector system and T cell Nucleofector Kits (Lonza) according to the manufacturer’s recommendations. The reference validates the concept of enhanced anti-tumor immunity by repetitive adoptive cell transfer (ACT) of ex vivo Cbl-b siRNA-silenced hyper-reactive CD8+ T cells as add-on adjuvant therapy to augment the efficacy of existing cancer immunotherapy regimens in clinical practice (abstract, materials and methods).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Molgora et al., Yin et al. and Hinterleitner et al. and obtain isolated human cell (or a population of cell or a composition comprising it), being a natural killer (NK) cell or T cell, stably or transiently deficient in the expression and/or activity of IL-1R8 with a reasonable expectation of success, since the methods were known and applied in the art of silencing genes in T lymphocytes. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647